        Case 1:19-cr-00373-PGG Document 141 Filed 01/13/20 Page 1 of 3
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      January 13, 2020

BY ECF
The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Michael Avenatti,
               19 Cr. 373 (PGG)

         The Government respectfully requests that Your Honor allow the Government to arrange
for the provision of secure high-speed wired Internet access in the courtroom for trial in the above-
captioned matter. The secure Internet connection will enable the trial team in the courtroom to
stay connected to our online case repository and resources in the office during critical moments of
the proceedings. This will greatly facilitate the effective and efficient presentation of evidence.
In addition, we will be able to reduce the files and personnel we bring into the courtroom, as well
as the traffic to and from the courtroom during proceedings.

        Subject to your approval, we will retain Courtroom Connect to provide these services.
Courtroom Connect does not require any court resources to provide service and currently maintains
a network in the courthouse that is 100% independent of the Court’s internal network. Set up,
installation and service fees will be paid for by the Government at no cost to the Court.

       The following describes, in sum, how Courtroom Connect restricts access to the network
and ensures compliance with court security and directives:

   •   The network will be a hard-wired, secure physical network connection utilizing a firewall
       and other security provisions.

   •   Onsite support, maintenance and other measures are provided to ensure the highest levels
       of security and reliability.

   •   The network is totally separate from the court’s internal network; it is therefore physically
       impossible for information on the court’s existing systems to be accessed or compromised.

       Courtroom Connect will make all necessary arrangements with the Court’s District
Executive office and computer networking personnel.
        Case 1:19-cr-00373-PGG Document 141 Filed 01/13/20 Page 2 of 3
 Honorable Paul G. Gardephe
 United States District Judge
 January 13, 2020
 Page 2

        If Your Honor is agreeable to these arrangements, the Government respectfully requests
that you sign the enclosed proposed order permitting us to proceed.

                                                  Respectfully submitted,

                                                  GEOFFREY S. BERMAN
                                                  United States Attorney

                                           By:    s/ Matthew D. Podolsky
                                                  Matthew D. Podolsky
                                                  Daniel C. Richenthal
                                                  Robert B. Sobelman
                                                  Assistant United States Attorneys
                                                  (212) 637-1947/2109/2616

Enclosure

cc:    (by ECF)

       Counsel of Record
                Case 1:19-cr-00373-PGG Document 141 Filed 01/13/20 Page 3 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x

UNITED STATES OF AMERICA                                       :

        - v.-                                                  :    S1 19 Cr. 373 (PGG)

MICHAEL AVENATTI,                                              :

                                   Defendant.                  :
---------------------------------------------------------------x

         IT IS HEREBY ORDERED THAT Courtroom Connect, a Southern District of New York

 contracted vendor, may provide the Government in United States v. Michael Avenatti, S1 19 Cr. 373

 (PGG), with an Internet connectivity feed for the duration of the trial proceedings, set to begin on

 Tuesday, January 21, 2020. Courtroom Connect should make proper arrangements with the District

 Executive Office of the Court and the official court reporter.

 Dated: January __, 2020
          New York, New York


                                                               HONORABLE PAUL G. GARDEPHE
                                                               UNITED STATES DISTRICT JUDGE
